UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2557 Dreyfus Money Market Instruments, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 25 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Money Market Instruments, Inc. A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Money Market Instruments, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that punished the financial markets beginning in 2008 appear to have eased somewhat as of mid-year 2009. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in 2009, equities and higher-yielding bonds have generally staged impressive rallies.Yet, the Federal Reserve Board has steadfastly maintained a highly accommodative monetary policy, keeping its target for short-term interest rates at close to 0.00%. Consequently, money market yields have declined to record lows. Although recent developments in the financial markets give us reasons for optimism, we remain cautious due to the speed and magnitude of the markets rebound. Indeed, the markets advance was led mainly by lower-quality securities when investors developed renewed appetites for risk.We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the markets lower. In uncertain markets such as these, even the most seasoned investors can benefit from professional counsel. To determine how both your long-term investments and current liquid assets should be allocated for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Money Market Instruments Money Market Series produced an annualized yield of 0.48%, and its Government Securities Series produced an annualized yield of 0.29%. Taking into account the effects of compounding, the funds Money Market Series and Government Securities Series also produced annualized effective yields of 0.48% and 0.29%, respectively. 1 Money market yields remained near historical lows throughout the reporting period as the Federal Reserve Board (the Fed) maintained its target for the federal funds rate in a range of 0% to 0.25%. The Funds Investment Approach Each Series seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the funds Money Market Series invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks, or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by foreign governments or any of their political subdivisions or agencies. Normally the Money Market Series invests at least 25% of its total assets in domestic or dollar-denominated foreign bank obligations. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The funds Government Securities Series invests only in short-term securities issued or guaranteed as to principal and interest by the U.S. government and repurchase agreements, including tri-party repurchase agreements. Money Market Yields Near Historical Lows The reporting period began in the midst of the longest and most severe recession since the 1930s, which was exacerbated by a banking crisis in which major financial institutions suffered massive losses. The Fed attempted to restore stability by pumping enormous amounts of liquidity into the banking system, and it created the Term Asset-Backed Securities Loan Facility (TALF) to support lending activity. The Fed also eased monetary policy aggressively, driving its target for the overnight federal funds rate to an unprecedented low of 0% to 0.25% in December 2008.As short-term interest rates declined to nearly 0%,so did yields of money market instruments. In addition, the U.S. Department of the Treasury responded with its own remedial measures in 2008, including the Temporary Guarantee Program for Money Market Funds that was designed to promote liquidity in the commercial paper market. When the reporting period began, the economic downturn continued to gain momentum as job losses mounted and consumer confidence plunged. It was announced in January that the median sales price of single-family homes had fallen sharply compared to one year earlier. The U.S. economy lost more than 650,000 jobs per month in February and March. Meanwhile, the Conference Boards Consumer Confidence Index reached the lowest level since its inception in 1967. The U.S. government enacted the $787 billion American Recovery and Reinvestment Act to retain and create jobs, provide budget relief to states and localities, maintain social programs and offer tax relief to businesses and individuals. After hitting multi-year lows in early March, stocks and corporate bonds staged impressive rebounds through the reporting periods end. The markets were buoyed by signs that the economic downturn might be decelerating, including lower-than-expected numbers of jobless claims in April and May and a modest increase in retail sales. In addition, a decline 4 in the three-month London Interbank Offered Rate (LIBOR) below 1% provided evidence of improvement in the global credit markets. The U.S. economy continued to send mixed signals in June. For example, the National Association of Realtors announced that existing home sales rose 2.4% and the average sales price increased almost 4% in May, but the absolute number of sales and the average sales price remained approximately 15% and 20% below their 2007 peaks, respectively. The Institute for Supply Managements manufacturing index posted a month-over-month gain in June, but it continued to indicate recessionary conditions among manufacturers. Perhaps most significant, the U.S. economy lost an additional 467,000 jobs in June, and the unemployment rate rose to 9.5%, its highest level in 26 years. Focus on Quality and Liquidity As credit conditions stabilized during the reporting period, we set the funds weighted average maturity in a range that was roughly in line with industry averages. However, it is important to note that the industrys average weighted maturity has been significantly shorter than historical norms as most money market funds have maintained a defensive footing. In addition, the Fed again indicated at its June 2009 meeting that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. Until we see more convincing evidence that the Fed is prepared to raise interest rates, we intend to retain the funds conservative credit posture and focus on liquidity. July 15, 2009 An investment in either Series is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in either Series. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Money Market Series and Government Securities Series reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Money Market Series and Government Series annualized yields would have been 0.37% and 0.23%, respectively, and the annualized effective yields would have been 0.37% and .023%, respectively. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Money Market Instruments, Inc. from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Money Market Series Government Securities Series Expenses paid per $1,000  $ 2.93 $ .84 Ending value (after expenses) $1,002.40 $1,001.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Money Market Series Government Securities Series Expenses paid per $1,000  $ 2.96 $ .85 Ending value (after expenses) $1,021.87 $1,023.95  Expenses are equal to the funds annualized expense ratio of .59% for Money Market Series and .17% for Government Securities Series, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS MONEY MARKET SERIES June 30, 2009 (Unaudited) Principal Negotiable Bank Certificates of Deposit46.1% Amount ($) Value ($) Bank of America N.A. 0.80%, 11/16/0911/23/09 Barclays Bank PLC (Yankee) 0.76%, 9/18/09 Calyon (Yankee) 0.43%, 9/4/09 Citibank (South Dakota) N.A., Sioux Falls 1.15%, 7/1/09 Fortis Bank (Yankee) 1.10%, 8/7/09 ING Bank N.V. (London) 0.87%, 8/10/09 Lloyds TSB Bank PLC (Yankee) 1.10%, 7/6/09 Royal Bank of Scotland PLC (Yankee) 1.00%, 8/7/09 Societe Generale (Yankee) 0.65%, 7/27/09 UBS AG (Yankee) 0.72%, 9/10/09 UniCredito Italiano SpA (Yankee) 0.45%, 7/10/09 Total Negotiable Bank Certificates of Deposit (cost $755,000,111) Commercial Paper27.7% Abbey National North America LLC 0.45%, 8/5/09 Amsterdam Funding Corp. 0.64%0.65%, 7/24/097/27/09 70,425,000 a Atlantis One Funding Corp. 0.47%, 8/3/09 50,000,000 a Clipper Receivables Co. 1.25%, 7/6/09 50,000,000 a The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Commercial Paper (continued) Amount ($) Value ($) General Electric Capital Services Inc. 0.50%, 8/10/09 50,000,000 Govco Inc. 0.48%, 8/14/09 32,000,000 a LMA Americas LLC 0.50%, 7/23/09 50,000,000 a Natexis Banques Populaires US Finance Co. LLC 1.09%, 8/5/09 75,000,000 Total Commercial Paper (cost $452,189,232) U.S. Government Agency9.2% Federal National Mortgage Association 1.10%, 7/22/09 (cost $149,954,694) 150,000,000 b,c Time Deposits8.0% KBC Bank N.V. (Grand Cayman) 0.07%, 7/1/09 65,000,000 Wells Fargo Bank, NA (Grand Cayman) 0.05%, 7/1/09 65,000,000 Total Time Deposits (cost $130,000,000) Repurchase Agreements9.0% Barclays Financial LLC 0.02%, dated 6/30/09, due 7/1/09 in the amount of $47,000,026 (fully collateralized by $43,996,600 U.S. Treasury Notes, 0.88%-4.63%, due 2/28/11-2/15/17, value $47,940,046) 47,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Deutsche Bank Securities 0.08%, dated 6/30/09, due 7/1/09 in the amount of $100,000,222 (fully collateralized by $31,725,000 Federal Home Loan Mortgage Corp., 5.75%-6.25%, due 6/27/16-7/15/32, value $32,996,361 and $69,000,000 Federal National Mortgage Association, 0.50%, due 6/3/11, value $69,004,485) Total Repurchase Agreements (cost $147,000,000) Total Investments (cost $1,634,144,037) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2009, these securities amounted to $252,329,301 or 15.4% of net assets. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. c Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking Asset-Backed/Multi-Seller Programs U.S. Government Agency Finance Repurchase Agreements  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF INVESTMENTS GOVERNMENT SECURITIES SERIES June 30, 2009 (Unaudited) Annualized Yield on Date of Principal U.S. Government Agencies68.6% Purchase (%) Amount ($) Value ($) Federal Home Loan Bank: 7/1/09 0.14 100,000,000 100,000,000 10/2/09 0.38 50,000,000 49,951,562 12/1/09 0.58 2,120,000 2,114,774 12/4/09 0.58 10,424,000 10,397,801 12/30/09 0.61 51,750,000 51,590,409 Federal Home Loan Mortgage Corp.: 9/14/09 0.70 75,000,000 a 74,890,625 Federal National Mortgage Association: 7/22/09 1.10 150,000,000 a,b 149,954,694 9/30/09 0.45 48,250,000 a 48,195,116 Total U.S. Government Agencies (cost $487,094,981) Repurchase Agreements31.2% Barclays Financial LLC dated 6/30/09, due 7/1/09 in the amount of $50,000,014 (fully collateralized by $87,424,540 U.S. Treasury Strips, due 8/15/09-8/15/36, value $51,000,000) 0.01 50,000,000 50,000,000 Deutsche Bank Securities dated 6/30/09, due 7/1/09 in the amount of $50,000,014 (fully collateralized by $3,518,200 U.S. Treasury Bonds, 6.75%, due 8/15/26, value $4,674,325, $16,093,100 U.S. Treasury Notes, 4.75%, due 5/15/14, value $17,863,301 and $75,817,000 U.S. Treasury Strips, due 2/15/31, value $28,462,460) 0.01 50,000,000 50,000,000 Goldman, Sachs & Co. dated 6/30/09, due 7/1/09 in the amount of $16,000,004 (fully collateralized by $16,324,200 U.S. Treasury Bills, due 9/3/09, value $16,320,005) 0.01 16,000,000 16,000,000 10 Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) JP Morgan Chase & Co. dated 6/30/09, due 7/1/09 in the amount of $50,000,014 (fully collateralized by $171,735,000 U.S. Treasury Strips, due 5/15/37, value $51,000,145) Mizuho Securities USA dated 6/30/09, due 7/1/09 in the amount of $55,000,015 (fully collateralized by $56,012,700 U.S. Treasury Notes, 0.875%, due 12/31/10, value $56,100,080) Total Repurchase Agreements (cost $221,000,000) Total Investments (cost $708,094,981) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government Agencies Repurchase Agreements 31.2  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Money Government Market Securities Series Series Assets ($): Investments in securitiesSee Statement of Investments (including repurchase agreements of $221,000,000 for the Government Securities Series)Note 2(b) Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments  Net Assets ($) Net Asset Value Per Share Money Government Market Securities Series Series Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Money Government Market Securities Series Series Investment Income ($): Interest Income ExpensesNote 2(c): Management feeNote 3(a) Shareholder servicing costsNote 3(b) Treasury insurance expenseNote 2(f) Directors fees and expensesNote 3(c) Custodian feesNote 3(b) Prospectus and shareholders reports Registration fees Professional fees Miscellaneous Total Expenses Lessreduction in management fee due to undertakingsNote 3(a) Lesswaiver of fees due to undertakingNote 3(a)  Lessreduction in fees due to earnings creditsNote 2(b) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 2(b) ($)  Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Money Market Series Government Securities Series Six Months Ended Year Ended Six Months Ended Year Ended June 30, 2009 December 31, June 30, 2009 December 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet Net realized gain (loss) on investments   Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed (324,740,966) (623,187,758) Increase (Decrease) in Net Assets from Capital Stock Transactions (23,036,915) 359,132,294 Total Increase (Decrease) in Net Assets (23,036,373) 359,129,516 Net Assets ($): Beginning of Period End of Period See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Money Market Series The following tables describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) a Ratios/Supplemental Data (%): Ratio of total expenses to average net assets a Ratio of net expenses to average net assets a Ratio of net investment income to average net assets a Net Assets, end of period ($ x 1,000) a Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS Government Securities Series Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) a Ratios/Supplemental Data (%): Ratio of total expenses to average net assets a Ratio of net expenses to average net assets a b Ratio of net investment income to average net assets a Net Assets, end of period ($ x 1,000) a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1General: Dreyfus Money Market Instruments, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company and operates as a series company issuing two series: the Money Market Series and the Government Securities Series.The fund accounts separately for the assets, liabilities and operations of each series.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge.The fund is authorized to issue 5 billion shares of $.001 par value Common Stock for the Money Market Series and 10 billion shares of $.001 par value Common Stock for the Government Securities Series. It is the funds policy to maintain a continuous net asset value per share of $1.00 for each series; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00 for each series. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Significant Accounting Policies: (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of June 30, 2009 in valuing the Money Market Series investments: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total 18 The following is a summary of the inputs used as of June 30, 2009 in valuing the Government Securities Series investments: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
